NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 18, 2020
                               Decided December 1, 2020

                                         Before

                          DIANE S. SYKES, Chief Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

No. 20-1119

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 1:17-CR-00299(1)

TIMOTHY DORSEY,                                   John J. Tharp, Jr.,
     Defendant-Appellant.                         Judge.


                                       ORDER

       Timothy Dorsey operated a sex-trafficking ring in which his workers, adult men,
would perform sexual acts on customers during erotic massages. He pleaded guilty to
two counts of knowingly transporting individuals across state lines to engage in
prostitution in violation of 18 U.S.C. § 2421. The judge sentenced him to 120 months in
prison. Dorsey appeals and argues that his sentence, which exceeded the high end of
the Guidelines range by 79 months, is substantively unreasonable. The judge
appropriately found the Sentencing Guidelines “grossly inadequate” to represent the
objectives of 18 U.S.C. § 3553(a) and reasonably justified the above-Guidelines sentence,
so we affirm.
No. 20-1119                                                                        Page 2

       From 2011 to 2015, Timothy Dorsey ran a Chicago-based sex-trafficking
operation that sent his workers across the country. Dorsey sold the workers for sex by
posting online advertisements that offered sensual and erotic massages. Dorsey booked
the appointments, informed customers what commercial sex acts his workers would
provide, set the prices customers would pay, and coordinated transportation and
lodging for his workers. He also collected half the proceeds. According to his workers,
Dorsey physically and emotionally abused them and threatened to kill anyone who
performed sex work outside the operation.

       In 2015 Dorsey pleaded guilty to a state pimping charge in Georgia and was
incarcerated for almost a year. While in custody he attempted to run his operation by
sending postcards to his workers with instructions on how to continue meeting with
customers. After his release he was rearrested in Georgia in late 2016 on charges (later
dismissed) of pimping and trafficking a female worker.

        In May 2017 Dorsey was indicted by a grand jury in the Northern District of
Illinois on five counts of transporting individuals across state lines to engage in
prostitution in violation of 18 U.S.C. § 2421. Several months later he was indicted in the
Middle District of Georgia under the same statute on another count. This indictment
was transferred to the Northern District of Illinois. See FED R. CRIM. P. 20. Dorsey
pleaded guilty to two counts of transporting individuals across state lines to engage in
prostitution. The presentence report recommended a Guidelines range of 24 to
30 months in prison.

       At sentencing the government pushed for an above-Guidelines sentence of 8 to
10 years in prison to reflect, among other things, Dorsey’s role in the murder of Philip
Scheau, one of his former workers. The government presented evidence that Scheau
was shot and killed at Dorsey’s direction by one of his workers in a motel parking lot in
February 2015—several weeks after Scheau stopped working for Dorsey. The
government played excerpts from the shooter’s videorecorded confession to police
officers in which he explained that he killed Scheau at Dorsey’s order after Scheau left
the operation and started posting his own advertisements for sex work. To corroborate
the shooter’s confession, the government introduced cell-phone and credit-card records
showing that Dorsey had rented a car and driven from Texas to Illinois (where Scheau
was killed) with the shooter around the time of the murder. The government also
presented surveillance video of a car identical to Dorsey’s rental with the shooter being
dropped off at the motel shortly before the murder.
No. 20-1119                                                                         Page 3

        After calculating the Guidelines range at 33 to 41 months, the judge deemed the
range “grossly inadequate” to reflect the sentencing objectives of 18 U.S.C. § 3553(a) and
sentenced him to 120 months. An above-Guidelines sentence was justified, he
explained, because of Dorsey’s long history of running his operation using
manipulative and abusive tactics toward his victims, the actual danger that he
presented to the public, and the risk for recidivism considering that he had continued to
facilitate sex trafficking both during and after his Georgia incarceration. In addition, the
judge found by a preponderance of the evidence that Dorsey initiated, planned, and
directed Scheau’s murder. He acknowledged Dorsey’s mitigation arguments about his
difficult childhood and older age (52) but concluded that none of the arguments
warranted a lower sentence. The judge also determined that despite Dorsey’s
admissions in the plea agreement, he had not fully accepted responsibility for his
conduct based on ambivalent statements he made to the probation officer. (He told the
probation officer that his business provided “legal companionship to lonely people”
and that he turned a “blind eye” to his employees who performed sexual acts.)

       On appeal Dorsey challenges his above-Guidelines sentence on the ground that
the judge focused too narrowly on his role in Scheau’s murder. Rather than address the
nature and circumstances surrounding the interstate trafficking offenses for which he
pleaded guilty, he asserts that the judge “focused entirely” on his involvement with
Scheau’s murder—conduct for which he had not been indicted. Further, his case differs
from other cases in which courts apply above-Guidelines sentences for uncharged
violent conduct because no violence had been traced to him; the government never
argued that he pulled the trigger and killed Scheau.

        Dorsey misapprehends the basis of the court’s sentence. As the judge explained,
“[t]his is not a sentence for murdering Phillip Scheau. This is the sentence you deserve
for committing the prostitution crimes that you’ve been charged with and convicted
[of].” The judge concluded that the Guidelines range did not encapsulate the full scope
of Dorsey’s conduct and his involvement in violent acts and that an above-Guidelines
sentence was warranted. See United States v. Gill, 824 F.3d 653, 665–66 (7th Cir. 2016).
Primary in the judge’s determination was the abuse and manipulation that Dorsey
imposed in his day-to-day operation of his business. The judge highlighted the nature
and circumstances of the charged offenses, particularly Dorsey’s long and undisputed
history of running his sex-trafficking operation, his manipulating and threatening
tactics toward his victims, the many people involved, and his efforts to conceal the
operation and obstruct law enforcement. Although Dorsey did not have an extensive
criminal record, the judge pointed out that the year he spent in prison for a pimping
No. 20-1119                                                                         Page 4

charge did not deter him from sex trafficking. Further, Dorsey’s aloof comments to the
probation officer belied acceptance of responsibility for the charged offenses.

       And while the judge did not “focus entirely” on Dorsey’s role in Scheau’s
murder, he did consider it an aggravating factor. This is permissible. Courts may
consider relevant, uncharged conduct when imposing a sentence so long as the conduct
is proved by a preponderance of the evidence. United States v. Holton, 873 F.3d 589, 591–
92 (7th Cir. 2017). He had little difficulty concluding that the government had met this
burden in the case of Scheau’s murder and that a higher sentence was needed to protect
the public. Lastly, Dorsey’s denial that he committed “actual violence” is specious;
whether he pulled the trigger does not undermine the judge’s determination that he
orchestrated the murder and that it had been carried out at his command.

       Dorsey also asserts that the judge erred by not giving more weight to his
arguments in mitigation, primarily concerning his difficult childhood. He notes that his
mother died when he was a toddler, his father did not play an active role in his life, he
had a difficult time in foster care, and he was sexually abused by an adult at his work
when he was 14.

        The judge considered these arguments but reasonably concluded that a lesser
sentence was not warranted. As a preliminary matter, Dorsey likely waived any
procedural challenge by not responding to the judge’s inquiry about whether he had
sufficiently addressed his principal arguments in mitigation. See United States v. Donelli,
747 F.3d 936, 940–41 (7th Cir. 2014); United States v. Garcia-Segura, 717 F.3d 566, 568–69
(7th Cir. 2013). In any event, the judge reasonably rejected his arguments in mitigation.
As the judge explained, despite Dorsey’s background, he “clearly has a lot going for
him”—he graduated high school, became a sergeant in the military, and has no
documented substance-abuse or mental-health issues—yet he still spent years operating
and profiting from his sex-trafficking ring.

                                                                               AFFIRMED